DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 9/22/2021 has been entered. Claims 7, 9-15, 17-
19, and 21-27 have been canceled. Claims 1-6, 8, 16, 20 and 28-38 remain for examination. 

Allowable Subject Matter
Claims 1-6, 8, 16, 20 and 28-38 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments regarding claims 1, 16 and 20 filed on 10/22/2021 are considered persuasive. Accordingly, the prior art fails to disclose:
i. a method as recited in claim 1 for displaying an identification 2code
method comprising: 
3acquiring an identification code associated with a user and a target 4application stored in the target application; and 
7modifying a system user interface (UJ) that displays a plurality of icons 8corresponding to a plurality of applications comprising the target application and 9at least one application different from the target application, wherein modifying 10the system UJ comprises replacing an icon representing the target application with 11, thereby allowing the user to present the system 12UJ to a scanning device for scanning of the identification code 


3an acquisition module, configured to acquire an identification code associated with a user and a target 5application, wherein the identification code is generated by the target application 6according to user information stored in the target application; and 4 YD Amendment C ALIZ-PCT13874US (Non Final Office Action).doc
a display module, configured to modify a system user interface (UJ) that 8 displays a plurality of icons corresponding to a plurality of applications 9comprising the target application and at least one application different from the 10target application, wherein modifying the system UJ comprises replacing an icon 11representing the target application with , thereby 12allowing the user to present the system UJ to a scanning device for scanning of the 13identification code

iii. a device for displaying an identification 2code
3a processor; and 
4a memory configured to store computer-executable instructions, which 5when executed by the processor causing the processor to perform a method, the 6method comprising: 7acquiring an identification code i-n-associated with a user and a target 8applicationstored in the 10target application; and 
11modifying a system user interface (UJ) that displays a plurality 12of icons corresponding to a plurality of applications comprising the target 13application and at least one application different from the target application, 14wherein modifying the system UJ comprises replacing an icon representing the 5target application with the identification code., thereby allowing the user to present 16 the system UJ to a scanning device for scanning of the identification code 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887